           Case 1:18-cv-02610-TJK Document 4 Filed 11/13/18 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


         Plaintiffs,

 v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the            Case No.
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

         Defendants.


              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiffs Cable News Network, Inc. (“CNN”) and Abilio James (“Jim”) Acosta hereby

request, pursuant to Fed. R. Civ. P. 65(a) and Local Rule 65.1, that this Court issue a preliminary

injunction requiring Defendants to rescind the revocation of Acosta’s White House credentials

and restore Acosta’s credentials to him. Alternatively, Plaintiffs request that this Court, at a

minimum, issue a preliminary injunction requiring Defendants to restore Acosta’s credentials

pending due process, including but not limited to a formal written explanation of Defendants’

justification for the revocation and an opportunity for Acosta to respond to those justifications, in

advance of any revocation.
           Case 1:18-cv-02610-TJK Document 4 Filed 11/13/18 Page 2 of 3



       A preliminary injunction is warranted here. Plaintiffs are likely to succeed in establishing

that Defendants have violated, and continue to violate, Plaintiffs’ rights under the First and Fifth

Amendments of the U.S. Constitution and the Administrative Procedure Act. The law is clear:

As the D.C. Circuit has held, “the protection afforded newsgathering under the first amendment

guarantee of freedom of the press requires that this access [to White House press facilities] not

be denied arbitrarily or for less than compelling reasons.” Sherrill v. Knight, 569 F.2d 124, 129

(D.C. Cir. 1977). And “notice . . . of the factual bases for denial [of access to White House press

facilities] with an opportunity to rebut is a minimum prerequisite for ensuring that the denial is

. . . [not] based on arbitrary or less than compelling reasons.” Id. at 131. The government

complied with none of these safeguards here, stripping Acosta of his credentials and White

House access with no process whatsoever, in violation of the First Amendment and the Due

Process Clause.

       The harm is immediate and ongoing. Due to the exigency of the circumstances and the

irreparable nature of the injury the temporary restraining order would prevent, Plaintiffs request a

hearing on their motion for a preliminary injunction on Tuesday, November 13, 2018, and no

later than Wednesday, November 14, 2018. The Defendants continue to violate Plaintiffs’ rights.

For example, on the Sunday after Defendants revoked Acosta’s credentials, the Defendants

denied him access to cover the “open” press event during the President’s trip to France on the

one hundredth anniversary of the end of World War One even though Acosta was present and

had a French government-issued press pass. Every day that passes without Acosta regaining his

press credentials is a concrete injury. See Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

opinion) (“The loss of First Amendment ‘freedoms’ . . . unquestionably constitutes irreparable




                                                 2
          Case 1:18-cv-02610-TJK Document 4 Filed 11/13/18 Page 3 of 3



injury.”); Pursuing Am.’s Greatness v. Fed. Elec. Comm’n, 831 F.3d 500, 511 (D.C. Cir. 2016)

(First Amendment violations “for even minimal periods of time” constitute irreparably injury).

       This Court should issue a preliminary injunction to preserve the rights of the parties

pending a resolution of this matter on the merits. As explained at greater length in the

accompanying memorandum, the balance of the equities and the public interest favor granting an

injunction. Plaintiffs therefore request that this Court issue an injunction requiring Defendants to

rescind the revocation of Acosta’s credentials and restore them to him, or, at a minimum, to

restore Acosta’s credentials until Defendants afford him appropriate process.

 Dated: November 13, 2018                            Respectfully submitted,

                                                     _______________________________
                                                     Theodore J. Boutrous, Jr., (D.C. Bar No.
                                                     420440)
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     333 South Grand Ave.,
                                                     Los Angeles, California 90071
                                                     Tel: (213) 229-7804
                                                     tboutrous@gibsondunn.com

                                                     Theodore B. Olson (D.C. Bar No. 367456)
                                                     Joshua S. Lipshutz (D.C. Bar No. 1033391)
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     Tel: (202) 955-8688
                                                     tolson@gibsondunn.com
                                                     jlipshutz@gibsondunn.com

                                                     Anne Champion (pro hac vice forthcoming)
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     200 Park Avenue
                                                     New York, New York 10166-0193
                                                     Tel: (212) 351-5361
                                                     achampion@gibsondunn.com

                                                     Counsel for Plaintiffs Cable News Network,
                                                     Inc., and Abilio James Acosta




                                                 3
